Citation Nr: 0827401	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 23, 1951 to 
May 12, 1951 and from September 11, 1952 to September 30, 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in July 2006 and testified regarding his 
symptomatology.  A transcript is of record.

This matter was remanded by the Board in July 2007 for 
further evidentiary and procedural development.


FINDINGS OF FACT

1.   The veteran has a diagnosis of PTSD.

2.   The evidence does not show that the veteran engaged in 
combat with the enemy during his active military service.

3.  The veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active 
service, and was not caused or aggravated by any incident of 
active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a July 2007 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements from the veteran and his friends are associated 
with the claims file. 

The veteran has not been afforded a VA examination, as the 
claim is being denied on the basis that there is no in-
service incident which may be linked to any current diagnosis 
- the initial prong of a successful claim of service 
connection. See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Rose v. West, 11 Vet. App. 169, 171 (1998) (Holdings that in 
order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event). Because the claim is being denied on the lack of an 
in-service event, the conduct of a clarifying VA medical 
examination is not prejudicial to the veteran.  

In claims for service connection for PTSD based on personal 
assault, VA has established special procedures for 
evidentiary development. Patton v. West, 12 Vet. App. 272, 
277 (1999). These procedures take into account the fact that 
since personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor. These procedures thus acknowledge the 
difficulty veterans face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence. See VA 
Adjudication Procedure Manual M21-1 (hereinafter M21-1), Part 
III, Para. 5.14c (Feb. 20, 1996) (substantially enlarging on 
the former Manual M21-1, Part III, Para. 7.47c(2) (Oct. 11, 
1995). 

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, pregnancy 
tests, increased interest in tests for sexually transmitted 
diseases, termination of primary relationships, or alcohol 
and drug abuse. Evidence that documents any such behavioral 
changes may require interpretation by a VA neuropsychiatric 
physician to determine whether such evidence bears a 
relationship to the medical diagnoses. See M21-1, Part III, 
Para. 5.14(c)(9).

Furthermore, these provisions state that if the claimed 
stressful incident is a personal assault, a stressor 
development letter specifically tailored for personal assault 
cases should be sent to the veteran. See M21-1, Part III, 
Para. 5.14(c)(6).

38 C.F.R. § 3.304(f)(3) requires that VA not deny such claims 
without: (1) first advising veterans that evidence from 
sources other than a veteran's service medical records, 
including evidence of behavior changes, may constitute 
supporting evidence of the stressor; and (2) allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. The record shows that the 
veteran was sent an Information in Support of Claim for 
Service Connection for PTSD Secondary to a Personal Assault 
questionnaire in July 2007, in accordance with a Board 
Remand. Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

Finally, the veteran's it appears a portion of the veteran's 
service records are unavailable and are presumed to have been 
destroyed by fire (See April 2005 National Personnel Records 
Center Response). However, service treatment records and 
records concerning the veteran's discharge from both military 
branches is associated with the claims file. The Board 
recognizes that there is a heightened obligation to assist a 
veteran in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government. O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991). There is no indication of any additional, 
relevant records that the RO failed to obtain.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran seeks service connection for PTSD.  Specifically, 
he alleges that while serving on active duty, he was 
attacked, beaten, and raped by four fellow soldiers (See 
December 2005 Statement in Support of Claim). 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

However, if as here, a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993). In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, plausibility, and consistency with other 
evidence submitted on behalf of the claimant. Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The law provides, however, that the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences. See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991). It is also clear that the Board is not required 
to accept a veteran's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

The veteran's service personnel and medical records provide 
no support for the veteran's allegations regarding in-service 
sexual trauma, within the parameters of 38 C.F.R. § 
3.304(f)(3). Specifically, there is no evidence of records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.

The veteran's service records indicate that he was discharged 
from service due to severe hearing impairment, which existed 
prior to service. 

A review of the veteran's service treatment records contained 
no evidence of any complaints, treatment, or diagnosis of a 
psychiatric disorder during service. The records do not 
contain any indication of treatment for such things as 
contusions or lacerations consistent with a sexual or 
physical assault during the time frame asserted by the 
veteran.

The veteran has a current diagnosis of PTSD (See April 2007 
VA medical treatment note), the remaining question is whether 
there is an in-service stressor; if there is corroborating 
evidence that his claimed stressors occurred. 

The veteran claims PTSD based on in-service personal assault, 
however there no is credible evidence which corroborates the 
veteran's account of the stressor incidents. There is no 
evidence in the service treatment records of any type of 
physical assault or attack, no contusions or bruises, cuts or 
scratches. There is no evidence in the service treatment 
records of depression, panic attacks, anxiety, or any other 
indicator of a personal trauma. The veteran was discharged 
from the Army due to severe hearing impairment, the veteran 
then went on to enlist in the Marines, where he was also 
disqualified for service due to hearing impairment. These 
findings are essential because this appeal does not present a 
factual record where a veteran's service records indicate a 
marked and precipitous decline in appearance or behavior 
changes suggestive of in-service personal assault, as in 38 
C.F.R. § 3.304(f)(3). 

The veteran submitted three statements from friends and 
family, who reported the veteran's behavior had changed and 
that he had become withdrawn, angry, depressed, and 
emotional. These statements appear to indicate the veteran 
did not talk about his military experiences. While 
identifying the symptoms of the veteran's current emotional 
state, the statements do not assist in  verifying the 
veteran's contentions.

The veteran also testified before the Board at hearing in 
July 2006.  The veteran stated he was sexually assaulted in 
March 1951 while on guard duty.

The Board acknowledges that the veteran has been diagnosed 
with PTSD by VA examiners, who have related the veteran's 
PTSD to his claimed stressor of being raped in service. 
However, these diagnoses were based on an account of 
unverified stressors reported by the veteran. In this case, 
the Board finds that the record is devoid of evidence that 
actually corroborates the occurrence of the veteran's claimed 
stressor of an in-service sexual assault. Hence, an essential 
criterion for establishing service connection for PTSD, as 
set forth in 38 C.F.R. § 3.304(f) (2007), is not met.

Accordingly, the veteran's lay testimony regarding the 
claimed stressors cannot alone be accepted as conclusive 
evidence as to the actual existence of any of the  claimed 
stressors. Although VA physicians have diagnosed the veteran 
with PTSD, the claims of an in-service personal assault are 
contemporaneous with his filing of a claim for compensation, 
nearly 55 years after service.  

Essentially, the determinative issue in this case is the 
veteran's credibility. In making its determination, the Board 
must determine the credibility and probative value of the 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) and cases cited therein [in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole]. 
Because the record as a whole clearly demonstrates that the 
veteran never mentioned the alleged assault for decades after 
service, and only brought up the subject in connection with 
his claim of entitlement to monetary benefits from VA, the 
Board finds his recent uncorroborated statements to be 
lacking credibility. See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [personal interest may affect the credibility 
of testimony]. See also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

The veteran's own allegations and written statements that he 
has PTSD due to service is not competent medical evidence as 
to the presence of any such disorder. In this case, there has 
been no showing that the veteran has the requisite medical 
knowledge or background to offer any such opinion. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the preponderance of the veteran is against the 
veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert  
v. Derwinski, 1 Vet. App. 49, 58 (1991). 


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


